Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 06/21/2022 has been entered. Claims 1-20 remain pending in the application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150279356 A1) in view of Harrell (US 8644113 B2).

Regarding claim 1, Lee teaches a communication unit (19) configured to communicate with a plurality of external AI apparatuses (11-18). (Paragraphs 78, 91, Claim 1, Fig.1B)

Lee also teaches a processor (20) configured to receive sound signals of the user from the plurality of external AI apparatus (11-18) while the user moves. (Paragraphs 81-82, 73-76, Fig.1A-2)

Lee also teaches to calculate a distance (335, 1600) and a variation of the distance from each of the plurality of external AI apparatus to the user based on the received sound signals. (Paragraphs 63-64, 96-97, 118-123, Claim 21, Fig.16)

Lee also teaches to determine candidate areas in which each of the plurality of external Al apparatuses (11-18) can be disposed based on the distance and the variation of the distance calculated at different times. (Paragraphs 63-64, 58) Lee teaches calculating distances between each device and a speaker based on differences in times of arrival when a speaker's speech sound reaches a plurality of terminals. 
Lee also teaches determine at least one of locations or relative location relations of the plurality of external Al apparatuses based on the determined candidate areas. (Paragraphs 58, 63, 82, 84-85)

Lee does not explicitly teach to determine a current path of the user using at least one of the locations or the relative location relations based on the calculated distance and the calculated variation of the distance, and determine a future path of the user based on the current path.

Harrell teaches to determine a current path of the user using at least one of the locations or the relative location relations based on the calculated distance and the calculated variation of the distance. (Col.8 lines 15-21, lines 38-48, Claims 3-4, 13-14)

Harrell also teaches to determine a future path of the user based on the current path. (Col.8, lines 38-48, Claims 3-7, 13-15)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lee to incorporate to determine a current path of the user using at least one of the locations or the relative location relations based on the calculated distance and the calculated variation of the distance and to determine a future path of the user based on the current path in order to determine direction and/or velocity of travel, so as to set constraints on the user's movement, such constraints can be used to improve the positioning accuracy and/or to reduce the number of reliable sound signals required to accurately determine location.

Regarding claim 4, Lee teaches wherein the processor is configured to 10determine a maximum value of an utterance volume of the user for each of the plurality of external AI apparatuses using the sound signals. (Paragraph 12, Claims 5, 15)

Lee also teaches to set an utterance volume in a distance closest from the external AI apparatus to the maximum value of the utterance volume 15of the corresponding external AI apparatus. (Paragraphs 45-51, 64-65, Claims 5, 15)

Regarding claim 5, Lee teaches wherein the sound signals include at least one of an utterance voice of the user or a footstep sound of the user. (Paragraphs 60-61, Claim 1)

Regarding claim 6, Lee teaches wherein the processor is Client Ref.: 19SWP080PC01US02/PO19-00241USconfigured to identify a plurality of users through a voiceprint analysis for the utterance voice or a pattern analysis for the footstep sound. (Paragraphs 5, 45-51, 64-65, Claim 1)

Regarding claim 7, Lee teaches to request the user to utter in the distance closest to each of the external Al apparatuses. (Paragraphs 147, 150, Fig.17)

Lee also teaches to set an utterance volume in the closest distance based on a received utterance voice of the user, for each of the plurality of external Al apparatuses. (Paragraphs 90, 98)

Regarding claim 8, Lee teaches to set the utterance volume in the distance closest to each of the external Al apparatuses per each user, by distinguishing utterance voices for a plurality of users from each other. (Paragraphs 90, 98-99, 147, 150)


Regarding claim 9, Lee teaches wherein the processor is configured to determine the location of at least one external Client Ref.: 19SWP080PC01US02/PO19-00241USAI apparatus based on a user input. (Paragraph 58, Claims 9, 19)

Regarding claim 10, Lee teaches receiving sound signals of the user from a plurality of 5external AI apparatuses (11-18) while the user moves. (Paragraphs 81-82, 73-76, Fig.1A-2)

Lee also teaches calculating a distance and a variation of the distance from each of the plurality of external AI apparatuses to the user based on the received sound signals. (Paragraphs 63-64, 96-97, 118-123, Claim 21, Fig.16)

Lee also teaches determining candidate areas in which each of the plurality of external Al apparatuses (11-18) can be disposed based on the distance and the variation of the distance calculated at different times. (Paragraphs 63-64, 58) Lee teaches calculating distances between each device and a speaker based on differences in times of arrival when a speaker's speech sound reaches a plurality of terminals.

Lee also teaches determining at least one of locations or relative location relations of the plurality of external Al apparatuses based on the determined candidate areas. (Paragraphs 58, 63, 82, 84-85)

Lee does not explicitly teach determining a current path of the user using at least one of the locations or the relative location relations based on the calculated distance and the calculated variation of the distance, and determining a future path of the user to be expected to move from the current path based on the current path and a record of the path of the user.
Harrell teaches determining a current path of the user using at least one of the locations or the relative location relations based on the calculated distance and the calculated variation of the distance. (Col.8 lines 15-21, lines 38-48, Claims 3-4, 13-14)

Harrell also teaches determining a future path of the user to be expected to move from the current path based on the current path and a record of the path of the user. (Col.8, lines 38-48, Claims 3-7, 13-15)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lee to incorporate determining a current path of the user using at least one of the locations or the relative location relations based on the calculated distance and the calculated variation of the distance and determining a future path of the user to be expected to move from the current path based on the current path and a record of the path of the user in order to determine direction and/or velocity of travel, so as to set constraints on the user's movement, such constraints can be used to improve the positioning accuracy and/or to reduce the number of reliable sound signals required to accurately determine location.

Regarding claim 11, Lee teaches receiving sound signals of the user from a plurality of 5external AI apparatuses (11-18) while the user moves. (Paragraphs 81-82, 73-76, Fig.1A-2)

Lee also teaches calculating a distance and a variation of the distance from each of the plurality of external AI apparatuses to the user based on the received sound signals. (Paragraphs 63-64, 96-97, 118-123, Claim 21, Fig.16)

Lee also teaches determining candidate areas in which each of the plurality of external Al apparatuses (11-18) can be disposed based on the distance and the variation of the distance calculated at different times. (Paragraphs 63-64, 58) Lee teaches calculating distances between each device and a speaker based on differences in times of arrival when a speaker's speech sound reaches a plurality of terminals.

Lee also teaches determining at least one of locations or relative location relations of the plurality of external Al apparatuses based on the determined candidate areas. (Paragraphs 58, 63, 82, 84-85)

Lee does not explicitly teach determining a current path of the user using at least one of the locations or the relative location relations based on the calculated distance and the calculated variation of the distance, and determining a future path of the user to be expected to move from the current path based on the current path and a record of the path of the user.

Harrell teaches determining a current path of the user using at least one of the locations or the relative location relations based on the calculated distance and the calculated variation of the distance. (Col.8 lines 15-21, lines 38-48, Claims 3-4, 13-14)

Harrell also teaches determining a future path of the user to be expected to move from the current path based on the current path and a record of the path of the user. (Col.8, lines 38-48, Claims 3-7, 13-15)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lee to incorporate determining a current path of the user using at least one of the locations or the relative location relations based on the calculated distance and the calculated variation of the distance and determining a future path of the user to be expected to move from the current path based on the current path and a record of the path of the user in order to determine direction and/or velocity of travel, so as to set constraints on the user's movement, such constraints can be used to improve the positioning accuracy and/or to reduce the number of reliable sound signals required to accurately determine location.

Regarding claim 12, Lee teaches receiving sound signals through a stereo microphone (41) of the external Al apparatus (40) (Paragraphs 103-104, Fig.4) but does not explicitly teach wherein the processor is configured to determine a direction of the user using an input time difference of the sound signals received through a stereo microphone of the external Al apparatus.

Harrell teaches wherein the processor is configured to determine a direction of the user using an input time difference of the sound signals received through a stereo microphone of the external Al apparatus. (Col.8, lines 15-21, Claims 3-4, 13-14)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lee to incorporate wherein the processor is configured to determine a direction of the user using an input time difference of the sound signals received through a stereo microphone of the external Al apparatus in order to improve the positioning accuracy and/or to reduce the number of reliable sound signals required to accurately determine location.

Regarding claim 13, Lee teaches wherein processor is configured to determine the candidates area of the external Al apparatuses based on the direction of the user. (Paragraphs 147-150, 174)

Regarding claim 15, Lee teaches wherein the processor is configured to: specify the user for the sound signals when the sound signals are received (Paragraph 75) but does not explicitly, to determine the current path of the specified user, and determine the future path of the specified user based on at least one of the current path of the specific user, current time information or record of the path of the specific user.

Harrell teaches to determine the current path of the specified user, and determine the future path of the specified user based on at least one of the current path of the specific user, current time information or record of the path of the specific user. (Col.8 lines 15-21, lines 38-48, Claims 3-7, 13-15)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lee to incorporate to determine the current path of the specified user, and determine the future path of the specified user based on at least one of the current path of the specific user, current time information or record of the path of the specific user in order to determine direction and/or velocity of travel, so as to set constraints on the user's movement, such constraints can be used to improve the positioning accuracy and/or to reduce the number of reliable sound signals required to accurately determine location.

Regarding claim 16, Lee does not explicitly teach wherein the current path and the future path is expressed with at least one of expression based on the external Al apparatus, a keyword which indicates a specific space, a location or coordinates information on a map data.

Harrell teaches wherein the current path and the future path is expressed with at least one of expression based on the external Al apparatus, a keyword which indicates a specific space, a location or coordinates information on a map data. (Col.8, lines 38-48, Claims 2-7)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lee to incorporate wherein the current path and the future path is expressed with at least one of expression based on the external Al apparatus, a keyword which indicates a specific space, a location or coordinates information on a map data in order to determine direction and/or velocity of travel, so as to set constraints on the user's movement, such constraints can be used to improve the positioning accuracy and/or to reduce the number of reliable sound signals required to accurately determine location.

Regarding claim 17, Lee teaches requesting the user to utter in the distance closest to each of the external Al apparatuses. (Paragraphs 147, 150, Fig.17)

Lee also teaches setting an utterance volume in the closest distance based on a received utterance voice of the user, for each of the plurality of external Al apparatuses. (Paragraphs 90, 98)

Regarding claim 18, Lee teaches determining the candidate areas based on the direction of the user, the distance and the variation of the distance calculated at different times. (Paragraphs 63-64, 58)

Lee also teaches receiving sound signals through a stereo microphone (41) of the external Al apparatus (40) (Paragraphs 103-104, Fig.4)

Lee does not explicitly teach determining a direction of the user using an input time difference of the sound signals received through a stereo microphone of the external Al apparatus.

Harrell teaches determining a direction of the user using an input time difference of the sound signals received through a stereo microphone of the external Al apparatus. (Col.8, lines 15-21, Claims 3-4, 13-14)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lee to incorporate determining a direction of the user using an input time difference of the sound signals received through a stereo microphone of the external Al apparatus in order to improve the positioning accuracy and/or to reduce the number of reliable sound signals required to accurately determine location. 

Regarding claim 19, Lee teaches requesting the user to utter in the distance closest to each of the external Al apparatuses. (Paragraphs 147, 150, Fig.17)

Lee also teaches setting an utterance volume in the closest distance based on a received utterance voice of the user, for each of the plurality of external Al apparatuses. (Paragraphs 90, 98)

Regarding claim 20, Lee teaches determining the candidate areas based on the direction of the user, the distance and the variation of the distance calculated at different times. (Paragraphs 63-64, 58)

Lee also teaches receiving sound signals through a stereo microphone (41) of the external Al apparatus (40) (Paragraphs 103-104, Fig.4)

Lee does not explicitly teach determining a direction of the user using an input time difference of the sound signals received through a stereo microphone of the external Al apparatus.

Harrell teaches determining a direction of the user using an input time difference of the sound signals received through a stereo microphone of the external Al apparatus. (Col.8, lines 15-21, Claims 3-4, 13-14)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lee to incorporate determining a direction of the user using an input time difference of the sound signals received through a stereo microphone of the external Al apparatus in order to improve the positioning accuracy and/or to reduce the number of reliable sound signals required to accurately determine location

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Harrell as applied to claim 1 and in further view of Cha (KR101966253B1, all citations provided from machine translation attached).

Regarding claim 2, Lee does not explicitly teach wherein the processor is configured to determine the future path of the user to be expected to move from the current path based on the current path 20and a record of the path of the user.

Cha teaches wherein the processor (410) is configured to determine the future path of the user to be expected to move from the current path based on the current path 20and a record of the path of the user. (Page.6, paragraphs 12-14, Claims 5, 11)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lee to incorporate wherein the processor is configured to determine the future path of the user to be expected to move from the current path based on the current path 20and a record of the path of the user in order to determine an expected position of a user at a future time point.

Regarding claim 3, Lee does not explicitly teach wherein the processor is configured to determine the future path by additionally considering at least one of current time information, weather information, a record of interaction with the user, state information of the 5plurality of external AI apparatuses or a content of an utterance voice of the user.

Cha teaches wherein the processor (410) is configured to determine the future path by additionally considering at least one of current time information, weather information, a record of interaction with the user, state information of the 5plurality of external AI apparatuses or a content of an utterance voice of the user. (Page.6, paragraphs 12-14, Claims 5, 11)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lee to incorporate wherein the processor is configured to determine the future path by additionally considering at least one of current time information, weather information, a record of interaction with the user, state information of the 5plurality of external AI apparatuses or a content of an utterance voice of the user in order to improve user convenience according to the user's context by predicting the user's position in advance.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Harrell as applied to claim 1 and in further view of Sato (US 20180131856 A1).

Regarding claim 14, Lee does not explicitly teach wherein the external Al apparatuses includes a robot cleaner to recognize its own location and the other external Al apparatuses in a space by using image data acquired through a loaded camera while moving, the processor is configured to determine at least one of locations or relative location relations of the plurality of external Al apparatuses based on data received from the robot cleaner.

Sato teaches wherein the external Al apparatuses includes a robot cleaner to recognize its own location and the other external Al apparatuses in a space by using image data acquired through a loaded camera while moving, the processor is configured to determine at least one of locations or relative location relations of the plurality of external Al apparatuses based on data received from the robot cleaner. (Paragraph 81)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lee to incorporate wherein the external Al apparatuses includes a robot cleaner to recognize its own location and the other external Al apparatuses in a space by using image data acquired through a loaded camera while moving, the processor is configured to determine at least one of locations or relative location relations of the plurality of external Al apparatuses based on data received from the robot cleaner in order to determine the positions of the obstacles and differentiate such directions from a route along which the robot can travel and perform mapping of the room. 

Response to Arguments
Applicant’s amendments to the claims are sufficient to overcome the rejection under 35 U.S.C. 101 directed to double patenting of claim 1.  Accordingly, the rejection has been withdrawn.	

Regarding applicants arguments to claim 1, applicant argues “The Office has not established a primafacie case of obviousness for at least the following features of amended claim 1: (A) receive sound signals of the user from the plurality of external Al apparatuses while the user moves.” examiner respectfully disagrees. Lee teaches a speech recognition system 20 includes a plurality of terminals 21, 21-1, 21-2, . . . , and 21-N to receive speech, and a server 23 to recognize speech. These terminals receive speech from a user in the form of physical waves in a space and since these waves can be sent while the user is both in motion and out of motion the system would work as intended regardless of user motion.  

Regarding applicants arguments to claim 1, applicant argues “The Office has not established a primafacie case of obviousness for at least the following features of amended claim 1: (B) determine candidate areas in which each of the plurality of external Al apparatuses can be disposed based on the distance and the variation of the distance calculated at different times, and determine at least one of locations or relative location relations of the plurality of external Al apparatuses based on the determined candidate areas” Applicant’s arguments with respect to claim(s) 1, 10 and 11 in view of the newly amended limitations have been considered but are moot in view of the references cited in the most current rejection. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645